Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com October 22, 2010 To the Board of Directors of Queensridge Mining Resources, Inc. Las Vegas, Nevada To Whom It May Concern: Consent of Accountant Silberstein Ungar, PLLC, hereby consents to the use in the Form S-1/A Amendment # 2, Registration statement under the the Securities Act of 1933, filed by Queensridge Mining Resources, Inc. of our report dated October 21, 2010, relating to the financial statements of Queensridge Mining Resources, Inc., a Nevada Corporation, as of and for the period ending June 30, 2010, and the reference to us under the caption “Interests of Named Experts and Counsel”. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC Bingham Farms, Michigan
